                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division



UNITED STATES OF AMERICA,

     V.                                        CRIMINAL NO. 2:18cr86

FELIX PINEDA-GARCIA,

                Defendant.



                                 OPINION


     This matter comes before the court on Defendant's Motion to

Dismiss Indictment (^"Motion"), filed on March 4, 2019. EOF No. 14.

Defendant's Motion raises two independent grounds for dismissal.

Id. at 1. First, Defendant asserts that the government failed to

serve him with a Notice of Hearing to give him actual notice of

his rescheduled removal hearing, which violated his right to due

process and prejudiced his ability to appear and defend against

his removal. Id. Second, Defendant asserts that the immigration

court did not have jurisdiction to issue the Removal Order against

him due to a defect in the Notice to Appear. Id.

     The   United   States   filed   a   Response   to   Defendant's   Motion

("Response") on March 13, 2019. EOF No. 15. Defendant filed a Reply

to Government's Response ("Reply") on March 19, 2019, EOF No. 16,

and a Notice of Request for Hearing ("Request for Hearing") on

March 20, 2019, EOF No. 17. The United States filed a Response

Opposing Request for an Immediate Hearing, requesting the court
